DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/2022 are being considered by the examiner. However, some of the disclosure statements and/or references will not be considered for the following reasons:
An applicant' s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).   An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By signing the accompanying 1449 form(s), Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct.  A defendant must show that the patent in question would not have been issued but for undisclosed information, and that the patentee had the intent to deceive.  Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The following limitation language is not provided in the body of the specification: Flexible electrical element, Antenna membrane, Axisymmetrical, Tape dispensing cassette, the tapes diverge from one another in at least two dimensions when dispensed. Correction is respectfully requested.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein each of the tapes is operatively coupled at a first end to the flexible electrical element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gilger et al. (US Pat. 6,323,827), in view of Allezy et al. (US Pub. 2010/0031525) (as disclosed in Applicant’s IDS).

Regarding claim 24, Gilger in figures 17-22 discloses a deployable antenna structure comprising: a flexible electrical element including at least one antenna membrane on the flexible electrical element (elastic RF reflective surface for antenna applications, Col 4. Line 45-46); a base (satellite 1700); a plurality of tapes (deployable mast 1702-1706); and wherein, the flexible electrical element (elastic RF reflective surface) is folded in the undeployed state at the base (Fig. 17) and is unfolded in the deployed state to form a relatively flat antenna membrane surface (Fig. 19), the flexible electrical element extended away from the base (1700) by the tapes (1702-1706) when deploying to the deployed state.
Gilger does not explicitly discloses: a plurality of tapes dispensable from a rolled format in an undeployed state at the base to a linear format in a deployed state; and a plurality of tape dispensers operatively coupled to the base, the tape dispensers being adapted to transition the flexible electrical element from the undeployed state towards the deployed state, wherein each of the tapes is operatively coupled at a first end to the flexible electrical element and at a second end to one of the tape dispensers.
However, in the same field of endeavor, Allezy in figures 1-5d teaches a deployable structure having a plurality of tapes (10) dispensable from a rolled format in an undeployed state at the base (20) to a linear format in a deployed state (Figure 4); and a plurality of tape dispensers (means for winding the tapes 22) operatively coupled to the base (20), the tape dispensers (22) being adapted to transition an optical element (Para. 69: top platform 30 generally supporting a component 32 of optical type) from the undeployed state towards the deployed state, wherein each of the tapes (10) is operatively coupled at a first end to the optical element (30) and at a second end to one of the tape dispensers (22).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the tapes according to Allezy in the deployable antenna structure of Gilger to form the claimed invention in order to deploy satellite components in a regulated and controlled way without violently unrolling the tapes thus, causing equipment destruction. 

Regarding claim 25, Gilger in figures 17-22 discloses a deployable antenna structure wherein the plurality of tapes (1702-1708) create distance between the flexible electrical element (elastic RF reflective surface) and the base (1700) when deploying.

Regarding claim 26, Gilger does not disclose:  wherein at least one tape from the tape dispensers is dispensed at a different length as compared to a rest of tapes. 
However, Allezy in para 65 teaches a deployable structure wherein at least one tape from the tape dispensers is dispensed at a different length as compared to a rest of tapes. For example, in Para. 65 teaches that a thermal actuation makes it possible to progressively unwind each tape of the hexapod, ensuring the positioning of the top platform without impact. Since the unwinding is done individually for each tape, one of skill in the art would have employ Allezy’s teachings in the Gilger deployable structure to form the claimed invention to ensure the desired alignment is achieved between antenna and deployed reflector.

Regarding claim 27, Gilger in figures 17-19 and Allezy in figure 4 teach a deployable structure wherein the tape dispensers (1700 or 22 respectively) dispense at least two tapes to a same length.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gilger and Allezy to form the claimed invention to ensure the desired alignment is achieved between antenna and deployed reflector. 

Regarding claim 28, Gilger discloses: wherein, in the deployed state, the second end of each tape (1702-1706) is operatively coupled to the flexible electrical element (through truss structure 104) substantially axisymmetrically about a center of the flexible electrical element.
Moreover, Allezy (figures 4 and 5) teaches a deployable structure wherein, in the deployed state (Fig. 4), the second end of each tape (10) is operatively coupled to the optical  element substantially axisymmetrically about a center of the optical element.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gilger and Allezy to form the claimed invention to ensure the desired alignment is achieved between antenna and deployed reflector.

Regarding claim 29, Gilger in figure 17 and 19 discloses a structure wherein the tapes (1702-1706) dispense from one side of the base (1700) but dispense in different directions.
In the same manner, Figure 4 of Allezy teaches a structure wherein the tapes (10) dispense from one side of the base (20) but dispense in different directions.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gilger and Allezy to form the claimed invention to ensure the desired alignment is achieved between antenna and deployed reflector.

Regarding claim 30, Gilger in figure 17 and 19 discloses a structure wherein the tapes (1702-1706) diverge from one another in at least two dimensions when dispensed.
In the same manner, Figure 4 of Allezy teaches a structure wherein the tapes (10) diverge from one another in at least two dimensions when dispensed.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gilger and Allezy to form the claimed invention to ensure the desired alignment is achieved between antenna and deployed reflector.

Regarding claim 31, Gilger in figures 17-22 discloses a structure wherein at least one tape of the plurality of tapes (1702-1706) is dispensed to a predetermined length.

Regarding claim 32, Gilger in figures 17-22 discloses a structure further comprising a pantograph structure (104), the pantograph structure operatively coupled to the flexible electrical element about a perimeter of the flexible electrical element, the pantograph structure operatively coupled to the plurality of tapes (1702-1706) at the first end.

Regarding claim 33, Gilger does not explicitly discloses: wherein the tape dispensers are coupled to the base at positions substantially axisymmetrical about a center of the base.
However, Allezy in figures 5 teaches a structure wherein the tape dispensers (22) are coupled to the base (20) at positions substantially axisymmetrical about a center of the base (20).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Gilger and Allezy to form the claimed invention to ensure the desired alignment is achieved between antenna and deployed reflector without causing a lack of balance between the base and the deployed structure.

Regarding claim 34, Gilger does not disclose: wherein each tape dispenser of the plurality of tape dispensers comprises: a tape dispensing cassette having a rotational axis about which one of the tapes is coiled; and a mounting standard coupled to the base, wherein the tape dispensing cassette is coupled to the mounting standard to allow the tape dispensing cassette to rotate about the rotational axis.
However, Allezy in figure 5a and 5c teaches a structure wherein each tape dispenser (22) of the plurality of tape dispensers comprises: a tape dispensing cassette having a rotational axis about which one of the tapes is coiled; and a mounting standard (21) coupled to the base (20), wherein the tape dispensing cassette is coupled to the mounting standard to allow the tape dispensing cassette to rotate about the rotational axis.
[AltContent: arrow][AltContent: textbox (tape dispensing cassette)][AltContent: arrow][AltContent: textbox (mounting standard)][AltContent: arrow][AltContent: textbox (Rotational axis)]
    PNG
    media_image1.png
    372
    361
    media_image1.png
    Greyscale


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the mounting standard coupled to the base, wherein the tape dispensing cassette is coupled to the mounting standard to allow the tape dispensing cassette to rotate about the rotational axis, as taught by Allezy in the structure of Gilger to form the claimed invention so that the tape can be stored in a compacted way without interfering with other components. 

Regarding claim 40, Gilger in view of Allezy (figure 4) teaches a structure wherein each tape (10) is a quasi-dual stable tape that exhibits a first stable state when the tape is wound, a second stable state when the tape is straight, and a propensity towards the second stable state when a portion of the tape is in the first stable state and another portion of the tape is in the second stable state.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ quasi-dual stable tapes of Allezy in the structure according to Gilger as modified to form the claimed invention so the tape is wound on itself and can be deployed accordingly under the action of heat which modifies the behavior of the so-called polymer-based top layer. (Allezy para. 43)

Claims 36 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Gilger and Allezy, as applied to claim 24 above, and further in view of Cook et al. (U.S. Pub. 2014/0263844). (As disclosed in Applicant’s IDS).

Regarding claim 36, Gilger and Allezy do not disclose: further comprising: a plurality of doors coupled to the base at edges of the base, wherein the plurality of doors and the base form an enclosed structure in the undeployed state, and wherein the doors fold down during deployment to provide a rigid structure relative to the base when in the deployed state.
However, in the same filed of endeavor, Cook in figures 2 and 5-7 teaches a deployable antenna structure comprising: a plurality of doors (242/500) coupled to the base at edges of the base (Fig. 6), wherein the plurality of doors (500) and the base (housing 104) form an enclosed structure in the undeployed state (Fig. 5), and wherein the doors (500) fold out during deployment to provide a rigid structure relative to the base (104) when in the deployed state.
Cook does not disclose doors that “fold down”. However, on of skill in the art would have employed the teachings of doors folding in any directions, since Cook invention solves the problem of containing the deployable elements regardless of folding direction. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the doors according to Cook in the deployable structure of Gilger as modified above to form the claimed invention in order to protect the deployable elements during transport and/or storage stage.  

Regarding claim 42, Gilger and Allezy do not disclose further comprising a feed antenna coupled to the base.
However, in the same filed of endeavor, Cook in figures 23-26 teaches a deployable antenna structure comprising a feed antenna (2504) coupled to the base (2400).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the feed antenna coupled to the base as taught by Cook in the structure of Gilger as modified above to form the claimed invention to focus electromagnetic signals to satellite/antenna system. 

Regarding claim 43, Gilger discloses a deployable antenna structure further comprising electric motors (winding motor 1252).
Gilger does not disclose: wherein the electric motors are configured to engage the plurality of tapes to dampen deployment of the plurality of tapes.
However, Cook teaches a motor (235) wherein the electric motor is configured to engage the plurality of tapes (flexible members 214) to dampen deployment of the plurality of tapes.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of electric motors configured to engage the plurality of tapes to dampen deployment of the plurality of tapes, as taught by Cook in the Gilger structure as modified to form the claimed invention since it was known that deployment mechanisms may take various forms to include motors capable of engaging groups of flexible members that may be deployed from a satellite in a controlled manner. In other words, based on the speed of the motor, the deployment of group of flexible members may be controlled according to the speed of the motor that may be predetermined or adjusted during deployment. (Cook Para. 87-88) 

Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over Gilger and Allezy, as applied to claim 24 above, and further in view of Acker et al. (U.S. Pat. 5864324).

Regarding claim 41, Gilger as modified do not discloses: wherein, when in the deployed state, the flexible electrical element defines a polygon-like shape that has catenary- shaped edges.
However, in the same field of endeavor, Acker in figure 1 teaches a deployable structure wherein, when in the deployed state, the flexible electrical element (antenna reflector 10) defines a polygon-like shape that has catenary- shaped edges.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the flexible electrical element defining a polygon-like shape that has catenary- shaped edges as taught by Acker in the structure according to Gilger as modified to form the claimed invention in order to increase the structure stiffness of the flexible electrical element and for minimizing various reflector losses by controlling the shape or contour in each flexible portion. (Acker 3:21-26 and 5:65-67)



Allowable Subject Matter
Claims 35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the prior art of record alone or in combination does not teach or suggests “wherein the each of the plurality of tape dispensers comprises a mounting standard coupled to the base, wherein the mounting standard is coupled to the base by one or more flexures, the one or more flexures adapted to facilitate rotation of the each of the tape dispensers about an axis that is substantially perpendicular to the base” and “further comprising one or more lanyards, wherein each tape of the plurality of tapes is operatively coupled to one or more lanyards at the first end, each of the one or more lanyards operatively coupled to no more than one tape of the plurality of tapes, each of the one or more lanyards also coupled to one or more of the base and a door.”
Claims 38 and 39 would be allowed for depending of the claim reciting the allowable subject matter. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845